DETAILED ACTION
Response to Amendment
The amendment filed on 8/25/2022 has been entered and considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 11, 13-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaji et al (PGPUB 2018/0158415 A1)  in view of Noh et al (PGPUB 2019/0197959 A1).
As to claim 1, Chaji (Fig. 6) teaches, a display device (display system 150) comprising:
	a display panel (display panel 120) including a plurality of pixels (pixels 110)(¶ 47);
a scan driver (address driver 108) connected to the plurality of pixels through a plurality of scan lines (select lines 124)(¶ 44, 45);
a sensing circuit (monitor system 112) connected to the plurality of pixels through a plurality of sensing lines (monitor line 128)(¶ 47); and
a controller (controller 102) configured to control the scan driver and the sensing circuit (¶ 48),
wherein, in an active period (i.e. cycles 702-730b in Fig. 7) for each frame period (frame)(¶ 69), the scan driver is configured to (write signal WRi) and a scan pulse (write signal WRi) to at least one scan line of the plurality of scan lines (¶ 67: i.e. transistor T3 or 640 is connected to the write signal line WRi).
Chaji does not specifically teach the scan driver is configured to sequentially apply a scan pulse to at least one scan line of the plurality of scan lines.
Noh (Fig. 4) teaches, the scan driver is configured to sequentially applies a sensing pulse (first sense pulse 22 second sense pulse 23) and a scan pulse (scan pulse 21) to at least one scan line of the plurality of scan lines (¶ 71, 72), and
wherein a pulse width of the sensing pulse is different from a pulse width of the scan pulse (Fig. 4: i.e. the widths of sense pulses 21 and 22 are wider than the width of scan pulse 21).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Noh’s teaching and detail regarding the pulse widths and timings into Chaji’s display, so as to improve picture quality by controlling the charging time and input data of each pixel (¶ 10, 48).

As to claim 2, Chaji teaches the display device of claim 1, but does not specifically teach the width of the sensing pulse.
Noh (Fig. 4) teaches, wherein the pulse width of the sensing pulse is wider than the pulse width of the scan pulse (Fig. 4: i.e. the width of sense pulses 22 and 23 are wider than the width of scan pulse 21).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Noh’s teaching and detail regarding the pulse widths and timings into Chaji’s display, so as to improve picture quality by controlling the charging time and input data of each pixel (¶ 10, 48).

	As to claim 3, Chaji teaches the display device of claim 1, but does not specifically teach wherein, after the scan pulse is applied to a previous scan line that is directly previous to the at least one scan line among the plurality of scan lines, and before the scan pulse Is applied to the at least one scan line applied, the scan driver applies the sensing pulse to the at least one scan line.
	Noh (Fig. 4) teaches, wherein, after the scan pulse is applied to a previous scan line (SCAN1) that is directly previous to the at least one scan line among the plurality of scan lines (i.e. SCAN1 is applied during H1), and before the scan pulse Is applied to the at least one scan line applied (Fig. 4: i.e. SCAN2 is applied during H2), the scan driver applies the sensing pulse to the at least one scan line (pulse 22 is applied continuously during H1 and H2. Fig. 4 shows that scan pulse 21 during H1 and H2 are not continuous with each other and has gap between them as shown in the figure. During this gap, sense pulse 22 is continuously applied).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Noh’s teaching and detail regarding the pulse widths and timings into Chaji’s display, so as to improve picture quality by controlling the charging time and input data of each pixel (¶ 10, 48).

	As to claim 5, Chaji (Fig. 7) teaches, wherein the scan driver is configured to apply the sensing pulse to different scan lines of the plurality of scan lines in different frame periods of a plurality of frame periods such that a sensing operation for all of the plurality of pixels is performed over the plurality of frame periods (Fig. 7: i.e. Chaji teaches that write signal is applied to different scan lines as WR is applied to both WRi-1 and WRi during any given frame period).

As to claim 6, Chaji (Fig. 1) teaches, a data driver (data driver 104) connected to the plurality of pixels through a plurality of data lines (data line 122), wherein the data driver is configured to apply data voltages (programming voltage Vdata) to the plurality of data lines when the scan driver outputs the scan pulse (¶ 45), and to apply sensing voltages to the plurality of data lines when the scan driver outputs the sensing pulse (Fig. 7: i.e. ELVDD is applied during 704 and Vdata is applied during 710).
	As to claim 9, Chaji teaches the display device of claim 1, but does not specifically teach a plurality of stages. 
Noh (Fig. 9) teaches, wherein the scan driver includes a plurality of stages that apply the scan pulse or the sensing pulse as a scan signal to the plurality of scan lines, respectively (¶ 42: i.e. scan stages and sense stages).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Noh’s teaching and detail regarding the pulse widths and timings into Chaji’s display, so as to improve picture quality by controlling the charging time and input data of each pixel (¶ 10, 48).

	As to claim 11, Chaji (Fig. 6) teaches, wherein each of the plurality of pixels includes: 
a scan transistor (T2) having a gate (i.e. gate of T2) connected to a corresponding one of the plurality of scan lines (WRi), a source (i.e. left terminal as shown in Fig. 3) connected to a data line (Vdata), and a drain (i.e. right terminal)(Fig. 6)
a storage capacitor (capacitor Cs) having a first electrode (i.e. terminal connected to V) connected to the drain of the scan transistor, and a second electrode  (i.e. terminal connected to Vs) connected to a line of a first power supply voltage (i.e. connected to ELVDD via T4); 
a driving transistor (transistor T1) having a gate connected to the drain of the scan transistor and the first electrode of the storage capacitor (i.e. gate connected to terminal Vg), a source, and a drain (i.e. upper and lower terminal connected to Vs and VA) (Fig. 6); 
an emission control transistor (transistor T4) having a gate connected to an emission control line (EMi)(Fig. 6), a source (i.e. upper terminal as shown in Fig. 6)connected to the line of the first power supply voltage, and a drain (i.e. lower terminal) connected to the source of the driving transistor (Fig. 6); 
an organic light emitting diode (OLED 320) having an anode connected to the drain of the  driving transistor, and a cathode connected to a line of a second power supply voltage (ELVSS)(Fig. 6); and 
a sensing transistor (T3) having a gate connected to the corresponding one of the plurality of scan lines (WRi), a source (i.e. left terminal) connected to the drain of the driving transistor, and a drain connected to a corresponding one of the plurality of sensing lines (i.e. VMon)(Fig. 6).

	As to claim 13, Chaji (Fig. 6) teaches, wherein, while the scan pulse is applied (WRi), the scan transistor and the sensing transistor are configured to be turned on (i.e. T2 and T3 turn on with WRi), the emission control transistor is configured to be turned off (Fig. 7: i.e. Emi signal is high and T4 is off), and the storage capacitor is configured to store a data voltage transferred through the scan transistor (programming cycle 710)(¶ 45).

	As to claim 14, Chaji (Fig. 6) teaches, wherein, after the scan pulse Is applied, the scan transistor and the sensing transistor are configured to be turned off (emission cycle 740, Fig. 7), the emission control transistor is configured to be turned on, the driving transistor is configured to generate a driving current (programming current)  based on the data voltage stored in the storage capacitor (¶ 45), and the organic light emitting diode is configured to emit light based on the driving current generated by the driving transistor (¶ 45, 46:i.e. driving current conveyd through the light emitting device during emission operation).

As to claim 15, Chaji (Fig. 7) teaches, wherein, in each frame period, the scan driver is configured to apply the sensing pulse to one scan line per successive L scan lines among the plurality of scan lines, where L is an integer greater than 1 (Fig. 7: i.e. WR is applied to i-1 th and then i-th row as shown during 704 and 710).

	As to claim 16, Chaji (Fig. 7) teaches, wherein the scan driver is configured to apply the sensing pulse to different scan lines among the L scan lines in different frame periods such that a sensing operation for all of the plurality of pixels is performed over L frame periods (¶ 69: i.e. the operation of display timing 700 in Fig. 7 is repeated once per frame and is performed on each pixel, which teaches L scan lines).

	As to claim 20, Chaji (Fig. 6) teaches, a display device (display system 150) comprising: 
	a display panel (display panel 120) including a plurality of pixels (pixels 110)(¶ 47);
a scan driver (address driver 108) connected to the plurality of pixels through a plurality of scan lines (select lines 124)(¶ 44, 45);
a data driver (data driver 104) connected to the plurality of pixels through a plurality of data lines (data line 122),
an emission driver (i.e. the source of driver for supplying EMi signal) connected to the plurality of pixels through a plurality of emission control lines (Fig. 4) 
a sensing circuit (monitor system 112) connected to the plurality of pixels through a plurality of sensing lines (monitor line 128)(¶ 47); and
a controller (controller 102) configured to control the scan driver and the sensing circuit (¶ 48).
Chaji does not specifically teach the scan driver sequentially applies a scan pulse to at least one scan line of the plurality of scan lines.
Noh (Fig. 4) teaches, the scan driver is configured to sequentially apply a sensing pulse (first sense pulse 22 second sense pulse 23) and a scan pulse (scan pulse 21) to at least one scan line of the plurality of scan lines (¶ 71, 72), and
wherein a pulse width of the sensing pulse is different from a pulse width of the scan pulse (Fig. 4: i.e. the widths of sense pulses 21 and 22 are wider than the width of scan pulse 21).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Noh’s teaching and detail regarding the pulse widths and timings into Chaji’s display, so as to improve picture quality by controlling the charging time and input data of each pixel (¶ 10, 48).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaji and Noh as applied to claim 1 above, and further in view of Kim et al (PGPUB 2019/0035335 A1).
	As to claim 17, Chaji and Noh teach the display device of claim 1, but do not specifically teach, wherein the plurality of scan lines are grouped into a plurality of blocks each including successive P scan lines, where P is an integer greater than 1, and  wherein, in each frame period, the scan driver is configured to apply the sensing pulse to the P scan lines included in one of the plurality of blocks.
Kim (Fig. 10) teaches, wherein the plurality of scan lines are grouped into a plurality of blocks (first and second blocks as shown in Fig. 10) each including successive P scan lines, where P is an integer greater than 1, and  wherein, in each frame period, the scan driver is configured to apply the sensing pulse to the P scan lines included in one of the plurality of blocks (Fig. 10, sensing is performed in order of blocks).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim’s driving method with block sensing into Chaji’s display as modified with the teaching of Noh, so as to reduce time required for sensing (¶ 96).

	As to claim 18, Chaji and Noh teach the display device of claim 17, but does not specifically teach, wherein the scan driver is configured to apply the sensing pulse to different blocks of the plurality of blocks in different frame periods of a plurality of frame periods such that a sensing operation for all of the plurality of pixels is performed over the plurality of frame periods.
	Kim (Fig. 10) teaches, wherein the scan driver is configured to apply the sensing pulse to different blocks of the plurality of blocks in different frame periods (i.e. first block is driven during PED1 and PED2, and second block is driven during PED3 and PED4) of a plurality of frame periods such that a sensing operation for all of the plurality of pixels is performed over the plurality of frame periods (Fig. 10, ¶ 90).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kim’s driving method with block sensing into Chaji’s display as modified with the teaching of Noh, so as to reduce time required for sensing (¶ 96).

Allowable Subject Matter
Claims 4, 7, 8, 10, 12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Applicant’s claimed invention regards a display device with sensing circuit for detecting the current flowing the driving transistor in OLED. Applicant’s independent claim 1 requires that the scan driver to sequentially apply both the sensing pulse and the scan pulse via the same gate line. Given this, Examiner tried to search for following additional limitations but could not find corresponding prior arts. Most of the prior arts from the search and in the record teach that the scan line and sensing line to be two different lines. This is different from Applicant’s single driving line for applying both signals. Examiner believes that the combination between prior arts presented above and the other related prior arts render non-obvious due to this fundamental difference. Followings are the claim limitations that distinguish from prior arts from the record.

Claim 4
Applicant’s claim requires that “wherein the controller is configured to provide the scan driver with first and second clock signals having clock pulses at different time periods, wherein, when the scan driver is configured to apply the scan pulse to the previous scan line, a first one of the first and second clock signals has a clock pulse having a first pulse width, 
wherein, when the scan driver is configured to apply the sensing pulse to the at least one scan line, a second one of the first and second clock signals has a clock pulse having a second pulse width wider than the first pulse width, and
wherein, when the scan driver is configured to apply the scan pulse to the at least one scan line, the second one of the first and second clock signals has a clock pulse having the first pulse width.”  
	
Claims 7 and 8
Applicant’s claimed invention requires to “detect hysteresis characteristics of driving transistors of the plurality of pixels by measuring sensing currents flowing through the plurality of pixels connected to the at least one scan line based on the sensing voltage”. 

wherein the sensing circuit is configured to detect hysteresis characteristics of driving transistors of the plurality of pixels by measuring sensing currents flowing through the plurality of pixels connected to the at least one scan line based on the sensing voltages.
Claim 8 is objected as being dependent on claim 7.

	Claim 10
	Claim 10 teaches the structure of the plurality of stages of the scan driver to apply both the scan signal and sense signal via discussing different transistors within the scan driver and distinguishes from the prior arts from the search given the limitations required in claim 1.

Claim 12
	Claim 12 requires that, “wherein, while the sensing pulse is applied, the scan transistor, the sensing transistor and the emission control transistor are configured to be turned on, the driving transistor is configured to generate a sensing current based on a sensing voltage transferred through the scan transistor, and the sensing transistor is configured to transfer the sensing current generated by the driving transistor to the corresponding one of the plurality of sensing lines”. The conditional limitation of the scan transistor, sensing transistor, and the emission control transistors are configured to be turned on given the structure of claim limitation 1 distinguishes from the prior arts.

Claim 19
Applicant’s claim limitation requires that “the scan driver is configured to apply the sensing pulse to the at least one scan line in a normal mode corresponding to a first refresh rate, and to apply the sensing pulse to all of the plurality of scan lines in a
low frequency mode corresponding to a second refresh rate lower than the first refresh rate”. None of the prior arts from the search particularly teach applying sensing pulses based on the refresh rate given the structure required by claim 1.
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. 
Applicant’s amendment and remarks have been received and acknowledged. Applicant specifically discusses that Noh prior art “does not appear to disclose or even suggest sequentially applying a sensing pulse and a scan pulse at least one scan line” and that Noh prior art would not cure the deficiencies of Chaji prior art. Examiner respectfully disagrees. 
Applicant’s claimed invention recites that the scan driver is configured to sequentially apply sensing pulse and a scan pulse to at least one scan line of the plurality of scan lines and do not specifically recite the structure of at least the one scan line. In other words, the limitation of applying the pulses to at least one scan line does not necessarily require that the one scan line must be a single electrode. 
It is common in the field of endeavor of an OLED display to comprise a plurality of scan signals and electrodes per pixel (or sub-pixel) that apply a plurality of different signals to perform different functions of the pixel. Noh prior art is one direct example of this. As shown in Fig. 1, sense gate line is arranged horizontally and perpendicular to scan gate line to drive the pixel and share similar structural arrangement as the scan gate line. Further, Noh prior art describes SENSE and GLse in Fig. 2 as the sense gate signal and the sense gate line. In other words, Noh prior art is basically performing similar feature as Applicant’s claimed invention via using two separate electrodes that are described as the scan/sense gate lines.
Examiner is aware of the technological difference between Applicant’s invention and Noh’s invention. However, given that the scope of Applicant’s claimed invention is broad and do not specifically describe “at least one scan line” as a single type of scan line, Examiner has determined that Noh prior art’s sense scan signal and sense scan line teach read on Applicant’s claimed invention. Therefore, the rejection is maintained and is made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691